Citation Nr: 0532288	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
a low back disability.  

2.  Entitlement to restoration of a 10 percent evaluation for 
left ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from September 
1991 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a reduction decision that was proposed in May 
2000 and carried out by an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In August 2003, the Board remanded the case for an 
examination of the veteran.  The requested examination was 
done in January 2004.  In July 2004, the Board again remanded 
the case to insure compliance with the Veterans Claims 
Assistance Act of 2000.  The requested development has not 
been completed and the issue of restoration of a 10 percent 
evaluation for left ulnar neuropathy will be the subject of a 
remand below.  This matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There was no improvement between the May 1998 VA examination, 
on which the June 1998 rating decision granting a 20 percent 
evaluation for mechanical low back pain was based, and the 
April 2000 VA examination, which was used to support the May 
2000 proposal to reduce the evaluation.  




CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
the service-connected mechanical low back pain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 3.344, 4.7 and Diagnostic Code 5295 (2005); Brown v. 
Brown, 5 Vet. App. 413, 417-18 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The evidence here is 
sufficient to support restoration of the 20 percent rating 
for the service-connected mechanical low back disability, so 
VCAA does not require further delay or notification of the 
veteran on this issue.  

Factual Background

On VA examination in February 1998, the veteran reported a 
back injury in service and continuing symptoms with left 
greater than right and exacerbation by prolonged sitting, 
standing or heavy exertion.  Active lumbar forward flexion 
was to 90 degrees with pain beginning at 75 degrees.  Lumbar 
spine extension to -15 degrees produced no discomfort.  The 
diagnosis was mechanical low back pain.  

An April 1998 rating decision granted service connection for 
mechanical low back pain, rated as 10 percent disabling under 
diagnostic code 5295.  Prior to September 26, 2003, a 
lumbosacral strain was rated as 10 percent disabling with 
slight subjective symptoms only.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
next higher rating, and the maximum rating under this code, 
was 40 percent, which required a severe disability with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (2003).  

The veteran was again examined in May 1998.  He reported 
persistent low back pain since his injury in service.  Left 
paraspinous symptoms were greater on the left than the right.  
Symptoms were prolonged by sitting, standing or heavy 
exertion.  On examination, there was mild bilateral 
paraspinous muscle spasm.  Forward flexion was to 80 degrees 
without exacerbation of pain.  He could extend to 20 degrees, 
which somewhat increased symptoms.  Lateral bending was to 30 
degrees, bilaterally.  Rotation was to 45 degrees, 
bilaterally.  The diagnosis was a chronic lumbar strain.  

Based on the May 1998 VA examination, a June 1998 rating 
decision increased the rating for the service-connected 
mechanical low back pain to 20 percent under diagnostic code 
5295.  

The veteran was examined for VA in April 2000.  There is no 
indication that the claims folder was available or reviewed.  
The veteran described his back injury in service and told of 
relatively constant dull pain in his low back.  It was 
provoked by lying down, standing with arms outstretched, 
lifting and carrying on his shoulders.  He also noted 
stiffness 2 to 3 times a week.  Examination of the lumbar 
spine revealed flexion to be 80/95 with limitation secondary 
to stiffness.  Extension was 35/35 with pain at the end of 
motion.  Right and left lateral bending was 40/40.  Right and 
left rotation was 35/35.  There were no objective findings of 
weakness, lack of endurance, incoordination or fatigability.  
Gait and posture were normal.  The diagnosis was chronic 
lumbar strain.  The examiner commented that the examination 
was relatively unremarkable; back motion was normal, with the 
exception of mildly limited flexion of 80/95 due to 
stiffness.  

The May 2000 rating decision discussed the April 2000 
examination findings and proposed the reduction to zero 
percent.  The May 2000 decision did not discuss or compare 
the previous VA examination of May 1998, on which the 20 
percent rating was based.  

The veteran had a hearing at the RO in August 2000.  He 
testified of continuing symptomatology.  In an August 2000 
decision, the hearing officer discussed the April 2000 
examination and evaluated the findings without reference to 
the previous examination.  The hearing officer evaluated the 
service-connected back disability at 10 percent.  

Analysis

The adjudicative actions do not meet the regulatory 
requirements.  The applicable rating decisions, statements of 
the case, supplemental statements of the case and VCAA notice 
letters have never provided the veteran with the regulation 
applicable to reducing ratings.  38 C.F.R. § 3.344(c) 
provides that (for rating in effect less than 5 years) 
reexaminations disclosing improvement will warrant reduction 
in the rating.  It should be noted that this regulation 
requires reexaminations to show improvement.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that several general regulations are applicable to all rating 
reduction cases, regardless of how long the rating at issue 
has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (1995) (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction 
case not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  Regulations also provide that reexamination 
disclosing improvement will warrant reduction in the rating.  
38 C.F.R. § 3.344(c). 

In this case, the disability was rated as though there had 
never been any prior ratings or examinations.  That is 
clearly contrary to the requirements of the regulation.  
While the requirements for continued improvement are not as 
demanding as those of 38 C.F.R. § 3.344(a) (for ratings in 
effect for more than 5 years), subsection (c) does require 
that improvement over the previous examination be shown.  To 
rate the disability ab initio as was done here, clear and 
unmistakable error (CUE) would have to been shown in the 
prior rating decision.  38 C.F.R. § 3.105(a) (2005).  In this 
case, the RO does not assert and the evidence does not show 
that there was CUE in the prior rating.  

Moreover, the April 2000 examination was inadequate, because 
the claims folder, containing critical information of the 
veteran's previous examination, was not reviewed.  There is 
no evidence that the examiner had the claims folder or had 
reviewed it.  The VA General Counsel has held that VA doctors 
should have claims file to review records.  See VAOPGCPREC 
20-95 (1995).  

The April 2000 examination was inadequate, because it did not 
discuss rating factors noted on the previous examination.  
The Court has held that the examination reports must contain 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  One of the significant rating factors 
on the May 1998 VA examination was the finding of muscle 
spasm, because this is one of the factors listed in the 
criteria for a 20 percent rating under diagnostic code 5295.  
However, the April 2000 examination report did not say if 
muscle spasm was present or not.  When this factor was 
addressed, in January 2004, spasm was present.  Muscle spasm 
is one of the criteria for a 20 percent rating for 
lumbosacral strain effective at the time of the rating 
reduction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  In any event, the Board cannot speculate that an 
absence of evidence in April 2000 means an absence of spasm.  

The April 2000 examination did not show improvement.  Forward 
flexion in May 1998 was to 80 degrees and it was the same in 
April 2000 with active flexion to 80 degrees.  Passive 
flexion in April 2000 went to 95 degrees but this was not 
measured in May 1998.  Extension went to 20 degrees in May 
1998 and improved to 35 degrees in April 2000.  Right and 
left lateral bending in April 2000 were to 40 degrees, which 
was an improvement over the bilateral lateral bending to 30 
degrees in May 1998.  On the other hand, rotation went to 45 
degrees in May 1998 and worsened to 35 degrees in April 2000.  
Considering that the most important movement, active forward 
flexion, was the same, and that other movements had small 
off-setting changes, the evidence compels the conclusion that 
there was no significant improvement from the May 1998 
examination to the April 2000 examination.  

The January 2004 VA examination would not rehabilitate the 
May and August 2000 RO decisions based on the April 2000 
examination, but it is notable for our discussion of 
improvement that, on the January 2004 VA examination, the 
spasm was present and the physician concluded that the 
veteran had low back strain and pain that had been constant 
since 1996, with intermittent spasms.   


ORDER

The appeal for restoration of a 20 percent evaluation for the 
service-connected low back disability is granted.  


REMAND

A statement of the case must provide a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affect the agency's decision.  In this case, the 
regulation on reduction of evaluations, 38 C.F.R. § 3.344, 
was not cited in the rating decisions, statement of the case 
or supplemental statements of the case.  More significantly, 
there is no discussion of how this pivotal regulation 
affected the agency's decision.  This must be corrected in a 
supplemental statement of the case.  

In July 2004, the Board remanded the case to insure 
compliance with VCAA.  In July 2004, the AMC sent the veteran 
a form letter for reopening increased rating claims.  This 
provided the veteran with incorrect information, telling him 
that to substantiate his claim; he had to show that his 
disability was worse.  This is a rating reduction case, not a 
rating increase case.  Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).  Because this is a rating reduction case, 
governed by 38 C.F.R. § 3.344, the veteran must show that 
there was no improvement to substantiate his claim, and a 
notice letter must tell him that to comply with the VCAA.  

The AMC and RO should note that while there are templates for 
many situations, there will be cases, such as this, which 
require the AMC or RO to formulate and provide appropriate 
notice.  Here, the Board finds that the VCAA letter sent the 
veteran in July 2004 provided the veteran with the wrong 
information.  Consequently, the letter did not comply with 
the July 2004 Board remand.  The Court has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the case must be remanded for a proper VCAA 
notice.  

Accordingly, the issue of entitlement to restoration of a 10 
percent evaluation for left ulnar neuropathy is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO must formulate and 
provide appropriate notice that to 
substantiate his claim, the veteran must 
show, that the April 2000 examination did 
not show improvement over the May 1998 VA 
examination, to such extent that the 
disability no longer approximated the 
criteria for a higher rating.  

2.  Thereafter, the RO should readjudicate 
the claim for restoration of a 10 percent 
evaluation for left ulnar neuropathy.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC 
containing the provisions of 38 C.F.R. 
§ 3.344 and explaining how they affect the 
agency's decision.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


